          Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 1 of 9. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 LESLIE LACOOK,                                     )
                                                    )
            Plaintiff,                              ) CASE NO.
                                                    )
    v.                                              )
                                                    )
 PROFESSIONAL HVAC/R SERVICES                       ) COMPLAINT
 INC.,                                              )
                                                    ) (Jury Demand Endorsed Herein)
          - and -                                   )
                                                    )
 PROGREEN TECHNOLOGIES, LLC,                        )
                                                    )
          - and -                                   )
                                                    )
 KOKE DEVELOPMENT LLC,                              )
                                                    )
          - and -                                   )
                                                    )
 JOSEPH ALLEN KOKINDA,                              )
                                                    )
          - and -                                   )
                                                    )
 JOSEPH ADAM KOKINDA,                               )
                                                    )
          - and -                                   )
                                                    )
 BRYAN KOKINDA,                                     )
                                                    )
            Defendants.                             )

         Now comes Plaintiff Leslie LaCook, by and through counsel, and for her Complaint against

Defendants Professional HVAC/R Services Inc., ProGreen Technologies LLC, Koke

Development LLC, Joseph Allen Kokinda, Joseph Adam Kokinda, and Bryan Kokinda

(“Defendants”), states and alleges the following:
         Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 2 of 9. PageID #: 2




                                       INTRODUCTION

       1.      Plaintiff brings this lawsuit as a result of Defendants’ failure to pay Plaintiff

overtime compensation at the rate of one and one-half times her regular rate of pay for the hours

she worked over 40 each workweek, in violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. 201-219, and Ohio Minimum Fair Wage Standards Act (“OMFWSA”), R.C. § 4111.03.

       2.      Plaintiff also brings claims for damages pursuant to R.C. § 2307.60.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

§1331 and 29 U.S.C. § 216(b).

       4.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA and R.C.

§2307.60 claims pursuant to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims

as to form part of the same case or controversy.

       5.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendants conduct

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                            PARTIES

       6.      At all times relevant herein, Plaintiff was a citizen of the United States, and a

resident of Cuyahoga County, Ohio.

       7.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       8.      At all times relevant herein, Defendant Professional HVAC/R Services Inc. was a

domestic for-profit corporation, organized and existing under the laws of the State of Ohio, with a

physical location at 32961 Pin Oak Pkwy, Avon Lake, OH 44012 (Lorain County). Defendant



                                                   2
        Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 3 of 9. PageID #: 3




Professional HVAC/R Services Inc. can be served through its registered agent: Shannon M.

Kokinda, at 1029 N. Quarry Rd., Amherst, OH 44001.

       9.     At all times relevant herein, Defendant ProGreen Technologies, LLC was a

domestic limited liability company, organized and existing under the laws of the State of Ohio,

with a physical location at 32961 Pin Oak Pkwy, Avon Lake, OH 44012 (Lorain County).

Defendant ProGreen Technologies, LLC can be served through its registered agent: Ronald K.

Starkey, 638 W. Maple Street, Hartville OH 44632.

       10.    At all times relevant herein, Defendant Koke Development LLC was a domestic

limited liability company, organized and existing under the laws of the State of Ohio, with a

physical location at 2861 Center Road Avon, OH 44011 (Lorain County). Defendant Koke

Development LLC can be served through its registered agent: Shannon M. Kokinda, at 1029 N.

Quarry Rd., Amherst, OH 44001.

       11.    At all times relevant herein, Defendant Joseph Allen Kokinda was an individual

who can be served at his residence of 2861 Center Rd., Avon, OH 44011.

       12.    At all times relevant herein, Defendant Joseph Adam Kokinda was an individual

who can be served at his residence of 1029 N. Quarry Rd, Amherst, OH 44001.

       13.    At all times relevant herein, Defendant Bryan Kokinda was an individual who can

be served at his residence of 38317 Pelican Lake Dr., North Ridgeville, OH 44039.

       14.    At all times relevant herein, Defendants were individual and joint employers within

the meaning of 29 U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       15.    At all times relevant herein, Defendants were enterprises within the meaning of 29

U.S.C. § 203(r).




                                               3
        Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 4 of 9. PageID #: 4




       16.    At all times relevant herein, Defendants were enterprises engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       17.    At all times relevant herein, Defendants were a joint employer and/or single

enterprise within the meaning of 29 U.S.C. §§ 203(r) and 207(b), as they have an interrelation of

operations, common business purpose and activities, common management, common control of

labor relations, and common ownership and financial control.

       18.    At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 206-207.

                                   FACTUAL ALLEGATIONS

       19.    Defendant Professional HVAC/R Services Inc. installs and provides various

services concerning commercial refrigeration systems.

       20.    Defendants Joseph Allen Kokinda, Joseph Adam Kokinda, and Bryan Kokinda are

co-owners of Defendant Professional HVAC/R Services Inc. Defendant Joseph Allen Kokinda is

the owner and CEO, Defendant Joseph Adam Kokinda is a Vice President and COO, and Bryan

Kokinda is also a Vice President and CIO.

       21.    Plaintiff and other employees regularly performed work for Defendants ProGreen

Technologies LLC and Koke Development LLC, who are under the same ownership, operation,

and control as Defendant Professional HVAC/R Services Inc.

       22.    Plaintiff was employed by Defendants as a non-exempt accountant from

approximately May 2020 through December 21, 2020.

       23.    While employed by Defendants, Plaintiff handled various office and accounting

tasks as directed by Defendants.




                                               4
         Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 5 of 9. PageID #: 5




       24.     While employed by Defendants, Plaintiff did not manage the enterprise or a

customarily recognized department or subdivision of Defendants.

       25.     While employed by Defendants, Plaintiff’s primary duty was not management.

       26.     Defendants misclassified Plaintiff as an “exempt” employee.

       27.     At all relevant times, Plaintiff was not exempt from the protections of the FLSA or

Ohio law.

       28.     Defendants paid Plaintiff on a salary wage.

       29.     Defendants deducted Plaintiff’s wages for working less than 40 hours in a week

and/or when she took time off.

       30.     Plaintiff regularly worked over 40 hours per workweek. Plaintiff estimates that she

worked on average approximately 44 to 50 hours per workweek.

       31.     Defendants failed to pay Plaintiff overtime compensation for the hours she worked

over 40 each workweek.

       32.     Defendants had knowledge that Plaintiff worked more than 40 hours per week.

       33.     At all relevant times, Defendants shared operational control over significant

aspects of the day-to-day functions of Plaintiff.

       34.     At all relevant times, Defendants shared the authority to hire, fire and discipline

employees, including Plaintiff.

       35.     At all relevant times, Defendants shared the authority to set rates and methods of

compensation of Plaintiff.

       36.     At all relevant times, Defendants shared the authority to control the work

schedules and employment conditions of Plaintiff.




                                                    5
             Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 6 of 9. PageID #: 6




          37.     At all relevant times, Defendants shared ultimate authority and control of

employment records.

          38.     At all relevant times, Defendants mutually benefitted from the work performed by

Plaintiff.

          39.     At all relevant times, Defendants have not acted entirely independently of each

other and have not been completely disassociated with respect to Plaintiff.

          40.     At all relevant times, Defendants shared the services of Plaintiff.

          41.     At all relevant times, Defendants acted directly or indirectly in the interest of each

other in relation to Plaintiff.

          42.     Defendants knowingly and willfully failed to pay Plaintiff overtime compensation

for the overtime hours she worked.

          43.     It would not have been administratively difficult for Defendants to properly pay

Plaintiff for all hours worked, including those exceeding 40 in a workweek. Indeed, Plaintiff was

required to submit detailed task logs to Defendants Joseph Allen Kokinda on a daily basis.

          44.     To the extent Defendants failed to keep records as required by law, Plaintiff is

entitled to a reasonable estimate.

                                          COUNT ONE
                          (Fair Labor Standards Act Overtime Violations)

          45.     Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          46.     Defendants’ practice and policy of misclassifying Plaintiff as “exempt” violated the

FLSA, 29 U.S.C. § 213(a)(1).




                                                    6
           Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 7 of 9. PageID #: 7




          47.   Defendants’ practice and policy of deducting from Plaintiff’s salary violated the

FLSA, 29 CFR § 541.602 in that it did not satisfy the salary-basis requirement of any recognized

exemption under which Plaintiff might fall.

          48.   Defendants’ failure to pay Plaintiff overtime compensation at the rate of one and

one-half times her regular rate of pay for the hours she worked over 40 each workweek violated

the FLSA, 29 U.S.C. §§ 201-219.

          49.   By engaging in the above-mentioned activities, Defendants willfully, knowingly

and/or recklessly violated the provisions of the FLSA.

          50.   As a result of Defendants’ practices and policies, Plaintiff has been harmed in that

she has not received overtime due to her pursuant to the FLSA, and because such wages remain

unpaid, damages continue.

                                     COUNT TWO
                                (OMFWSA Overtime Violations)

          51.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          52.   Defendants’ practice of misclassifying Plaintiff as an “exempt” worker violated the

OMFWSA, R.C. §§ 4111.03 and 4111.10.

          53.   Defendants’ practice and policy of deducting from Plaintiff’s salary violated the the

OMFWSA, R.C. §§ 4111.03 and 4111.10 in that it did not satisfy the salary-basis requirement of

any recognized exemption under which Plaintiff might fall

          54.   Defendants’ failure to pay Plaintiff overtime compensation at the rate of one and

one-half times her regular rate of pay for the hours she worked over 40 each workweek violated

the OMFWSA, R.C. §§ 4111.03 and 4111.10.




                                                  7
           Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 8 of 9. PageID #: 8




          55.   By engaging in the above-mentioned activities, Defendants willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.

          56.   As a result of Defendants’ practices and policies, Plaintiff has been harmed in that

she has not received overtime due to her pursuant to the OMFWSA, and because such wages

remain unpaid, damages continue.

                                      COUNT THREE
                            (Damages Pursuant to O.R.C. § 2307.60)

          57.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          58.   As a result of Defendants’ practices and policies, Plaintiff has been harmed in that

she has not received wages due to her pursuant to the FLSA and the OMFWSA.

          59.   Section 29 U.S.C. § 216(a), imposes criminal penalties for willful violations of the

FLSA.

          60.   By their acts and omissions described herein, Defendants have willfully violated

the FLSA, and Plaintiff has been injured as a result.

          61.   Ohio Revised Code § 2307.60 permits anyone injured in person or property by a

criminal act to recover damages in a civil action, including exemplary and punitive damages.

          62.   As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled to

compensatory and punitive damages pursuant to O.R.C. § 2307.60.

                                     PRAYER FOR RELIEF
          WHEREFORE, Plaintiff prays that this Honorable Court find Defendants jointly and

severally liable, and:

          A.    Award Plaintiff actual damages for unpaid overtime compensation;




                                                 8
        Case: 1:21-cv-00147-SO Doc #: 1 Filed: 01/19/21 9 of 9. PageID #: 9




       B.     Award Plaintiff liquidated damages equal in amount to the unpaid overtime

compensation found due to Plaintiff under the FLSA;

       C.     Award Plaintiff compensatory and punitive damages pursuant to O.R.C. § 2307.60;

       D.     Award Plaintiff pre- and/or post-judgment interest at the statutory rate;

       E.     Award Plaintiff attorneys’ fees, costs, and disbursements; and

       F.     Award Plaintiff further and additional relief as this Court deems just and proper.

                                              Respectfully submitted,
                                              NILGES DRAHER LLC

                                              /s/ Robi J. Baishnab
                                              Robi J. Baishnab (0086195)
                                              34 N. High St., Ste. 502
                                              Columbus, OH 43215
                                              Telephone:      (614) 824-5770
                                              Facsimile:      (330) 754-1430
                                              Email: rbaishnab@ohlaborlaw.com

                                              Hans A. Nilges (0076017)
                                              Shannon M. Draher (0074304)
                                              7266 Portage Street, N.W., Suite D
                                              Massillon, OH 44646
                                              Telephone:    (330) 470-4428
                                              Facsimile:    (330) 754-1430
                                              Email: hans@ohlaborlaw.com
                                                     sdraher@ohlaborlaw.com

                                              Counsel for Plaintiff




                                        JURY DEMAND


       Plaintiff demands a trial by jury on all eligible claims and issues.


                                              /s/ Robi J. Baishnab
                                              One of the Attorneys for Plaintiff



                                                 9
